                          UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO




 DONNIE ELY, a Participant in the
 PACE Industry Union-Management                  Case No. 1:19-mc-316-CWD
 Pension Fund,
                                                 ORDER
                      Plaintiff,

 v.

 BOARD OF TRUSTEES OF THE
 PACE INDUSTRY UNION-
 MANAGEMENT PENSION FUND,

                      Defendant.



       Clearwater Paper Corporation moved to quash two subpoenas served upon it by

Defendant Board of Trustees of the PACE Industry Union Management Pension Fund

(“PIUMPF”) pursuant to Fed. R. Civ. P. 45(d)(2)(B)(i). The Court issued an order on

November 14, 2019, granting the motion in part. The parties notified the Court regarding

a dispute over the interpretation of its order, requesting clarification of the same. The

Court ordered simultaneous briefing to be submitted. (Dkt. 32, 33.) Having reviewed the

parties’ submissions, and for the reasons below, the Court will decline PIUMPF’s request

to expand the scope of the Court’s order.


ORDER - 1
       The Rehabilitation Plan was adopted effective July 19, 2010, and by resolution

dated April 10, 2013, the Board of Trustees retroactively adopted, as of November 15,

2012, the 2012 Amended and Updated Rehabilitation Plan imposing the AFD Exit Fee.

As set forth in the Court’s order and summarized here, Plaintiff Donnie Ely participated

in negotiations with the union. He signed the September 1, 2014 collective bargaining

agreement on behalf of Clearwater, along with others. Ely testified that it was during the

2014 negotiations in which Clearwater agreed to abide by the terms of the 2010 PIUMPF

rehabilitation plan as amended. Documents reviewed during Ely’s deposition appear to

indicate Clearwater negotiated a provision in the 2014 CBA regarding withdrawal from

the PIUMPF plan. Clearwater may also have made a presentation during the negotiations

period to its employees or others regarding the critical status of the PIUMPF plan.

       Because of these facts, the Court found that:

               Topic 11 and document request 11 1 may be relevant to the
               claims and defenses in this lawsuit, insofar as there is evidence
               Clearwater, during the 2014 collective bargaining negotiations
               resulting in the CBA signed on September 1, 2014, negotiated
               a provision allowing for Clearwater’s withdrawal from
               PIUMPF. It appears also that there may have been
               presentations to or from Clearwater about the PIUMPF
               rehabilitation plan during this time period. While Clearwater’s
               communications with its attorneys during the negotiations
               would be protected under the attorney-client privilege, any
               discussions Clearwater’s representatives had with third parties
               would not. Accordingly, discovery into these subject matters
               may be allowed.



11
  Topic 11 sought information and documents regarding Clearwater’s “collective bargaining
negotiations with any union, to the extent those negotiations relate to any aspect of Clearwater’s
participation in the Pension Fund.”
ORDER - 2
       There were two rounds of bargaining between Clearwater and its employees

represented by the United Steelworkers: negotiations in 2014, which resulted in a

collective bargaining agreement covering 2014-2017, and negotiations beginning in

2017, which are ongoing and have not yet resulted in a new collective bargaining

agreement. PIUMPF seeks permission to inquire into Clearwater’s collective bargaining

negotiations with the union in 2017.

       The Court declines to expand the scope of its order beyond inquiry into the 2014

collective bargaining negotiations, as set forth in its November 14, 2019 Order. Ely’s

claim in the underlying action, Case No. 3:18-cv-00315-CWD, is brought pursuant to 29

U.S.C. § 1132(a)(3), ERISA § 502(a)(3), and presents a substantive challenge to the

reasonable measures under which the amendment to the 2012 Updated and Amended

Rehabilitation Plan was adopted by the Board of Trustees as Plan Sponsor pursuant to the

authority given to it by 29 U.S.C. § 1085(e), ERISA § 305(e).

       The PPA defines a rehabilitation plan as a plan that consists of “actions…to be

proposed to the bargaining parties, formulated, based on reasonably anticipated

experience and reasonable actuarial assumptions…”, and in the case of a critical status

plan not expected to emerge from critical status, “reasonable measures to emerge from

critical status at a later time or to forestall insolvency….” 29 U.S.C. § 1085(e)(3)(A),

ERISA § 305(e)(3)(A).

       In other words, with respect to the adoption of the 2010 rehabilitation plan and the

2012 amendment thereto, the statute provides the relevant temporal parameters. The Plan

Sponsor, in accordance with ERISA § 305(e), adopts the rehabilitation plan and

ORDER - 3
determines at that time what measures are “reasonably necessary” to enable the plan to

either emerge from critical status or to forestall insolvency. The statutory obligations

imposed upon the Plan Sponsor on an annual basis do not appear to require any action

from the parties to any collective bargaining agreement. See 29 U.S.C. § 1085(e)(3)(A),

(B), ERISA § 305(e)(3)(A), (B). 2 The time period relevant to the claims and defenses in

the underlying case is limited, therefore, to what occurred during collective bargaining

negotiations in 2014, after the 2012 amendment to the rehabilitation plan was adopted

and thereafter presented to the bargaining parties. See 29 U.S.C. § 1085(e)(1)(B), ERISA

§ 305(e)(1)(B) (requiring plan sponsor, within 30 days after the adoption of the

rehabilitation plan, to provide the bargaining parties with certain information). Although

the Pension Fund and withdrawal from the same may have been agenda items on the

negotiation table for the 2017 CBA, any ongoing negotiations are not relevant to the

issues before the Court in the underlying action.




2
  These provisions require that a rehabilitation plan must provide annual standards for meeting
the requirements of the rehabilitation plan, and require the plan sponsor to annually update the
rehabilitation plan, as well as the schedule of contribution rates to reflect the experience of the
plan.
ORDER - 4
                                        ORDER

      In accordance with the analysis above, IT IS HEREBY ORDERED THAT the

request (Dkt. 32) by the Board of Trustees of The PACE Industry Union-Management

Pension Fund to expand the scope of the Court’s November 14, 2019 Order (Dkt. 29) is

DENIED.

      IT IS FURTHER ORDERED that the Board of Trustees of The PACE Industry

Union-Management Pension Fund’s Motion to Seal (Dkt. 31) is GRANTED. It appears

good cause exists to seal the attached documents pursuant to the terms of the Court’s

June 7, 2019 Protective Order, entered in Case No. 3:18-cv-00315-CWD at Docket 63.


                                                DATED: January 24, 2020


                                                _________________________
                                                Honorable Candy W. Dale
                                                United States Magistrate Judge




ORDER - 5
